INVESTMENT COMPANY BOND GREAT AMERICAN INSURANCE COMPANY (A Stock Insurance Company, Herein Called the Underwriter) DECLARATIONSBond No.234-63-29 - 00 Item 1.Name of Insured (herein called Insured):Brazos Mutual Funds Principal Address: 5949 Sherry Lane, Suite 1600 Dallas, TX 75225 Item 2.Bond Period from 12:01 a.m. 03/01/2009 to 12:01 a.m. 03/01/2010 the effective date of the termination or cancellation of this bond, standard time at the Principal Address as to each of said dates. Item 3.Limit of Liability - Subject to Sections 9, 10 and 12 hereof, Amount applicable to Limit of Liability Deductible Insuring Agreement (A)-FIDELITY $1,250,000 $0 Insuring Agreement (B)-ON PREMISES $1,250,000 $5,000 Insuring Agreement (C)-IN TRANSIT $1,250,000 $5,000 Insuring Agreement (D)-FORGERY OR ALTERATION $1,250,000 $5,000 Insuring Agreement (E)-SECURITIES $1,250,000 $5,000 Insuring Agreement (F)-COUNTERFEIT CURRENCY $1,250,000 $5,000 Insuring Agreement (G)-STOP PAYMENT $100,000 $5,000 Insuring Agreement (H)-UNCOLLECTIBLE ITEMS OF DEPOSIT $100,000 $5,000 Insuring Agreement (I)-AUDIT EXPENSE $100,000 $5,000 Insuring Agreement (J)-TELEFACSIMILE TRANSMISSIONS $1,250,000 $5,000 Insuring Agreement (K)-UNAUTHORIZED SIGNATURES $100,000 $5,000 Optional Insuring Agreements and Coverages Insuring Agreement (L)-COMPUTER SYSTEMS $1,250,000 $5,000 Insuring Agreement (M)-AUTOMATED PHONE SYSTEMS Not Covered N/A If “Not Covered” is inserted above opposite any specified Insuring Agreement or coverage, such Insuring Agreement or Coverage and any other reference thereto in this bond shall be deemed to bedeleted therefrom. Item 4. Offices or Premises Covered-Offices acquired or established subsequent to the effective date of this bond are covered according to the terms of General Agreement A.All the Insured’s offices or premises in existence at the time this bond becomes effective are covered under this bond except the offices or premises located as follows:N/A Item 5.The liability of the Underwriter is subject to the terms of the following riders attached hereto:Riders No.1, 2 and 3 Item 6.The Insured by the acceptance of this bond gives to the Underwriter terminating or cancelling prior bond(s) or policy(ies) No.(s)N/A such termination or cancellation to be effective as of the time this bond becomes effective. INVESTMENT COMPANY BOND The Underwriter, in consideration of an agreed premium, and subject to the Declarations made a part hereof, the General Agreements, Conditions and Limitations and other terms of this bond, agrees with the Insured, in accordance with Insuring Agreements hereof to which an amount of insurance is applicable as set forth in Item 3 of the Declarations and with respect to loss sustained by the Insured at any time but discovered during the Bond period, to indemnify and hold harmless the Insured for: INSURING AGREEMENTS (A)FIDELITY Loss resulting from any dishonest or fraudulent act(s), including Larceny or Embezzlement committed by an Employee, committed anywhere and whether committed alone or in collusion with others, including loss of Property resulting from such acts of an Employee, which Property is held by the Insured for any purpose or in any capacity and whether so held gratuitously or not and whether or not the Insured is liable therefor. Dishonest or fraudulent act(s) as used in this Insuring Agreement shall mean only dishonest or fraudulent act(s) committed by such Employee with the manifest intent: (a)to cause the Insured to sustain such loss; and (b)to obtain financial benefit for the Employee, or for any other person or organization intended by the Employee to receive such benefit, other than salariescommissions, fees, bonuses, promotions, awards, profit sharing, pensions or other employee benefits earned in the normal course of employment. (B)ON PREMISES Loss of Property (occurring with or without negligence or violence) through robbery, burglary, Larceny, theft, holdup, or other fraudulent means, misplacement, mysterious unexplainable disappearance, damage thereto or destruction thereof, abstraction or removal from the possession, custody or control of the Insured, and loss of subscription, conversion, redemption or deposit privileges through the misplacement or loss of Property, while the Property is (or is supposed or believed by the Insured to be) lodged or deposited within any offices or premises located anywhere, except in an office listed in Item 4 of the Declarations or amendment thereof or in the mail or with a carrier for hire other than an armored motor vehicle company, for the purpose of transportation. Offices and Equipment (1) Loss of or damage to furnishings, fixtures, stationary, supplies or equipment, within any of the Insured’s offices covered under this bond caused by Larceny or theft in, or by burglary, robbery or hold-up of such office, or attempt thereat, or by vandalism or malicious mischief; or (2) loss through damage to any such office by Larceny or theft in, or by burglary, robbery or hold-up of such office or attempt thereat. (C)IN TRANSIT Loss of Property (occurring with or without negligence or violence) through robbery, Larceny, theft, hold-up, misplacement, mysterious unexplainable disappearance, being lost or otherwise made away with, damage thereto or destruction thereof, and loss of subscription, conversion, redemption or deposit privileges through the misplacement or loss of Property, while the Property is in transit anywhere in the custody of any person or persons acting as messenger, except while in the mail or with a carrier forhire, other than an armored motor vehicle company, for the purpose of transportation, such transit to begin immediately upon receipt of such Property by the transporting person or persons, and to end immediately upon delivery thereof at destination. (D)FORGERY
